Citation Nr: 0816935	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the above claim.  When this claim 
was originally before the Board in May 2006, it was remanded 
for further development.  

In October 2004, the veteran testified at a Travel Board 
hearing.  However, the individual who conducted the hearing 
is no longer employed at the Board.  In a letter dated in 
February 2006, the veteran was advised of this development 
and was offered an opportunity for another Board hearing.  
The letter also informed him that if he did not respond 
within 30 days, the Board would assume that he did not want 
another hearing.  The veteran has not responded.


FINDING OF FACT

Carpal tunnel syndrome of the right wrist did not manifest 
during the veteran's active service, nor is the veteran's 
currently diagnosed carpal tunnel syndrome of the right wrist 
otherwise causally related to such service.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel 
syndrome of the right wrist have not been met. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2002 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit evidence showing that his disability was incurred in 
service, as well as medical evidence of treatment since 
separation from service.  A reasonable person could be 
expected to understand that the RO was requesting that the 
veteran submit any information in his possession in support 
of his claim.  Moreover, RO letters dated in October 2005 and 
October 2007 informed the veteran of all four elements 
required by the Pelegrini II Court as stated above.  Although 
all required notice was not provided to the veteran prior to 
the first adjudication of the claim, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and had ample time to 
respond to VA notices.  Furthermore, his claim was 
readjudicated, after all notice requirements were met, in a 
December 2007 statement of the case.  Therefore, the purpose 
of VCAA notice was not frustrated.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); See also Medrano v. 
Nicholson, 21 Vet. App. 165, 170 (2007).

In light of the denial of the veteran's claim, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records, 
and was provided with a VA examination and a hearing.  There 
is no indication from the claims file that the veteran has 
received private treatment; therefore, no such records could 
be obtained.  The RO attempted to substantiate the veteran's 
claim by scheduling him for a second VA examination in 
November 2007 to determine the etiology of his carpal tunnel 
syndrome, but the veteran failed to report for the 
examination or to provide good cause for failure to report.  
The Board notes that while VA has a statutory duty to assist 
the veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the veteran was notified by a March 2002 RO letter, 
the Board's May 2006 remand, and an October 2007 RO letter 
that failure to report for any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2007).   Accordingly, the Board will 
proceed with the claim based on the evidence of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran contends that his currently diagnosed carpal 
tunnel syndrome of the right wrist was caused by performance 
of his duties in service, which included typing.  Service 
connection is established where a particular injury or 
disease resulting in disability was incurred in the line of 
duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's service medical records are devoid of any 
complaints of, or treatment for, right wrist pain and/or 
carpal tunnel syndrome, and such condition was not noted on 
his separation physical.  While the veteran reported during 
his May 2002 VA examination that he received treatment for 
his wrist during service in Hawaii in September 1993, he 
reported in his August 2003 substantive appeal that he did 
not seek treatment for his wrist pain until after separation 
from service.  Regardless,  all available service medical 
records have been associated with the veteran's claims file, 
including service medical records from Pearl Harbor, none of 
which mention treatment for a wrist injury or condition, and 
there is no indication that further records are available 
that would substantiate his claim that he was treated for 
wrist pain while in service.

Post-service, the first evidence of a right wrist condition 
is found in the May 2002 VA examination report.  Although the 
veteran has reported receiving treatment for carpal tunnel 
syndrome since 1999, all available VA treatment records have 
been associated with the veteran's claims file and these 
records fail to show that the veteran ever received such 
treatment. 

The veteran underwent a VA examination in May 2002, when he 
reported that his wrist problem began with numbness, 
tingling, and pain in both forearms, tingling in his right 
fingers, and pain in his right arm.  He also reported that 
while wrist supports and bio-postural changes in his work 
setting seemed to assist with the pain, he has continued to 
have intermittent pain and tingling since 1993.  Finally, he 
reported that he was unable to type for more than twenty 
minutes without rest due to pain in his forearm and wrist.  

The examiner noted that the veteran's wrist had a full range 
of active and passive motion; his dorsiflexion, palmar 
flexion, ulnar deviation, and radial decimation were entirely 
normal; his tunnel's sign was negative; and his carpal 
compression and flexion were negative.  The examiner's 
impression was carpal tunnel syndrome.  

The record indicates that, in May 2002, the VA examiner 
ordered an electromyography consult for carpal tunnel 
syndrome due to the veteran's complaints of recurrent 
activity-related pain and numbness in the right wrist.  The 
veteran was informed of this appointment on two occasions; 
however, he failed to respond or to report for the 
appointment.   

In July 2002, the veteran reported that he had continuous 
wrist pain and numbness since service in 1991, when typing 
exacerbated his symptoms.  In November 2002, the VA doctor 
noted that the veteran had a history of carpal tunnel 
syndrome, but reported that the veteran denied any numbness 
or tingling in his extremities.  

Between 2003 and 2007, the veteran received VA treatment on 
numerous occasions for back pain and other medical problems; 
however, at no point during this treatment did he complain of 
right wrist pain or carpal tunnel's syndrome.

As noted above, the veteran was scheduled for a VA 
examination in November 2007 to determine the etiology of his 
carpal tunnel syndrome, but he failed to report for the 
examination.   

Although there is medical evidence showing a diagnosis of 
carpal tunnel syndrome, at no point during the veteran's 
treatment for this condition has a medical opinion linked the 
onset of his carpal tunnel syndrome to his time in service.  
His service medical records show no treatment for wrist pain 
or carpal tunnel syndrome, and his records indicate that he 
did not seek treatment for wrist pain until May 2002, almost 
three years after separation from service, when he was 
provided with a VA examination.  Regardless, the fact remains 
that no medical professional has indicated that right carpal 
tunnel syndrome had its onset during active service or is 
related to any in-service disease or injury, including 
typing.  In this case, there is no medical opinion of record 
that establishes a nexus between the veteran's service and 
his claimed disability.  

While the veteran believes that his carpal tunnel syndrome is 
related to service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his carpal tunnel syndrome and his time in service.

Because no competent medical evidence of record shows the 
onset of carpal tunnel syndrome during service or that carpal 
tunnel syndrome is related to service, the veteran's claim 
for service connection for this disability is denied.  The 
preponderance of the evidence is against the claim.


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


